Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 1 of 13




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

  VENUS CONCEPT USA INC., a Delaware
  corporation,

                            Plaintiff,

  v.                                                       Action No.:

  ATLANTA HEALTH MEDSPA LLC a
  Georgia limited liability company, PHILLIP
  WOFFORD and MARK SENTELL
  individually,

                            Defendants.


                                               COMPLAINT

           The Plaintiff, VENUS CONCEPT USA INC. (“Plaintiff”), by and through the undersigned

  counsel hereby files the instant Complaint against the Defendants, ATLANTA HEALTH

  MEDSPA, LLC, PHILLIP WOFFORD, and MARK SENTELL (collectively, the “Defendants”),

  for damages and equitable relief and, as grounds therefore, states, asserts, and alleges as follows:

                                         JURISDICTION AND VENUE

           1.        This is an action for damages and other related relief that exceeds seventy-five

  thousand and 00/100 Dollars ($75,000.00), exclusive of interest, costs, and attorneys’ fees.

           2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C.§ 1332 on the basis

  of the amount in controversy exceeding $75,000 and the Plaintiff and Defendants being citizens

  of different States as outlined below.

           3.        Venue is proper in the Southern District of Florida since the parties agreed to

  litigate their claims in Miami-Dade County, Florida pursuant to the Subscription Agreement that

  is subject to this action.



  4814-5902-8708.1
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 2 of 13




           4.            Plaintiff is a Delaware corporation conducting business in Miami-Dade County,

  Florida and with its principal place of business located in Florida.

           5.            Atlanta Health MedSpa LLC (“Atlanta Health”) is a Georgia limited liability

  company that conducts business in Marietta, Georgia.

           6.            Phillip Wofford (“Wofford”) a sui juris individual over the age of eighteen (18)

  who is the director of Atlanta Health, conducted business and owes a debt in Marietta, Georgia,

  and who has guaranteed the performance of Atlanta Health’s obligations under the agreement and

  contract that is the subject of this action.

           7.            Mark Sentell (“Sentell”) a sui juris individual over the age of eighteen (18) who

  guaranteed the performance of Atlanta Health Center’s obligations under the agreement and

  contract that is the subject of this action.

                                             Introductory Statement

           8.            Plaintiff is a medical aesthetic device company in the business of providing

  aesthetic and cosmetic medical equipment and devices to its consumers, such as the Defendants.

  In or around December of 2018, Plaintiff provided and delivered its “Venus Versa Multi-

  Treatment System” — as well as additional beauty supplies and goods — to the Defendants, to

  which the Defendants received and accepted. As is explained in greater detail below, the

  Defendants failed to provide Plaintiff the benefit of their bargain and have failed to adequately

  compensate Plaintiff the reasonable value of the goods the Defendants have received, accepted,

  and enjoyed.

                                          GENERAL ALLEGATIONS

           9.            Plaintiff and Atlanta Health entered into and executed a “Subscription Agreement”

  dated December 5, 2018 (“Subscription Agreement”), whereby Plaintiff promised to deliver



  4814-5902-8708.1   2
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 3 of 13




  certain beauty/cosmetic goods and supplies to Atlanta Health Center in consideration for Atlanta

  Health Center’s promise to pay the “Aggregate Amount” of $100,700.00 in certain monthly

  installments listed therein. A true and correct copy of the Subscription Agreement is attached

  hereto as Exhibit “A” and is incorporated into, adopted, and made a part hereof through this

  reference.

           10.           On the same days as the execution of the Subscription Agreement, Sentell and

  Wofford, executed and delivered a guaranty to to Plaintiff (“Guaranty) wherein Sentell and

  Wofford personally guaranteed the full payment and performance of all obligations of Atlanta

  Health under the Subscription Agreement. A true and correct copy of the Guaranty is included

  within the Subscription Agreement attached hereto as Exhibit “A” referenced above.

           11.           Plaintiff delivered all supplies and materials listed within the Subscription

  Agreement to the Defendants, to which the Defendants received and accepted.

           12.           Pursuant to the terms of the Subscription Agreement, the Defendants were to pay

  the sum of the Aggregate Amounts of the Subscription Agreement ($100,700) in monthly

  installments upon the thirtieth (30th) day from the estimated date of delivery and payable every

  thirty (30) days thereafter. See Subscription Agreement, § B. However, the Defendants have failed

  to pay Plaintiff the requisite monthly installments since July 26, 2019.

           13.           The Defendants’ failure to make any of the requisite payments due and owing since

  July 26, 2019, constitutes an event of “Default” under the Subscription Agreement. See

  Subscription Agreement, § 13.a. (“Each of the following is a material default by [the Defendants]:

  The [Defendants] fail[] to make any payment or pay any other amounts due under this Agreement

  . . . within ten (10) days after the same is due and payable[.]”).




  4814-5902-8708.1   3
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 4 of 13




           14.           Upon the happening of a Default, the Subscription Agreement allows for and

  provides Plaintiff with the right to immediately terminate same and to accelerate any and all

  payments remaining under the Subscription Agreement that would not have otherwise been due

  and owing but for the Default:

                         14. Effect of Default – In the event of any Default, [Plaintiff] may
                         take any one of the following actions (separately or cumulatively):
                         (i) terminate this Agreement with immediate effect and in such case
                         the provisions of Section 15 below shall apply . . .

                         15. Effect of Termination or Expiration – In the event of
                         termination or expiration of this Agreement, the following shall
                         apply:

                         The [Defendants] shall pay forthwith (without notice) to [Plaintiff]
                         as liquidated damages, and not as a penalty, an amount . . . equal to
                         the aggregate of:

                                (i) Unpaid payments and other amounts payable hereunder
                                and unpaid as of the date of Default [(i.e., July 26, 2019)],
                                and

                                (ii) The unpaid value of:

                                        (A) Any remaining Monthly Installment payable
                                        from the date of Default, and

                                        (B) Amounts otherwise           payable    under    the
                                        Agreement, and

                                (iii) Any Enforcement Costs [(which include “all costs and
                                expenses in respect of collection, legal fees, repossession,
                                repair of System, enforcement of [Plaintiff’s] rights or
                                remedies, sale[,] or re-lease costs or other realization costs)]
                                incurred by [Plaintiff], and

                                (iv) Interest thereon [(at the rate of eighteen percent (18%)
                                per annum)] from the date of the Default [(i.e., July 26,
                                2019)] until payment in full.

  Subscription Agreement, §§ 14-15 (emphasis added).




  4814-5902-8708.1   4
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 5 of 13




           15.           In connection with the above-quoted language, and because the Defendants

  defaulted by failing to pay all amounts since July 26, 2019 or any time thereafter, the Plaintiff, by

  and through the undersigned counsel, delivered correspondence dated April 9, 2021 to the

  Defendants’ legal counsel terminating the Subscription Agreement and demanding payment of any

  and all amounts due under same, including interest, costs, and attorneys’ fees, as is allowable under

  the clear and unambiguous language of the Subscription Agreement (“Notice of Termination”). A

  true and correct copy of the Notice of Termination is attached hereto as Exhibit “B” and is

  incorporated into, adopted, and made a part hereof through this reference.

           16.           As of April 9, 2021, the Defendants — jointly and severally — owe Plaintiff: (a) a

  total of one hundred twenty thousand one hundred twenty-four and 78/100 ($120,124.78) dollars,

  consisting of the remaining value of the contract, plus interest due on all amounts past due at a rate

  of 18% compounded monthly which has accrued since July 26, 2019.

           17.           All conditions precedent to filing this action have been met by Plaintiff or have

  otherwise been waived or excused by the Defendants.

           18.           Plaintiff has retained the undersigned counsel to bring this action and has agreed to

  pay a reasonable fee for said attorneys’ fees and costs; and Plaintiff is entitled to recover its

  attorneys’ fees, costs, and expenses for bringing this action.

                                     COUNT I – BREACH OF CONTRACT

           19.           Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through seventeen (18) as if set forth at length herein.

           20.           This is an action against the Defendants, jointly and severally, for breach of the

  Subscription Agreement.

           21.           Plaintiff and Defendants entered into and executed the Subscription Agreement.



  4814-5902-8708.1   5
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 6 of 13




           22.           Plaintiff fully performed under the Subscription Agreement by providing the

  Defendants with all medical and cosmetic equipment required to be delivered under the Subject

  Agreements.

           23.           The Defendants have defaulted under and materially breached the Subscription

  Agreement by failing and refusing to pay the remaining amounts due and owing to Plaintiff

  pursuant to same.

           24.           Plaintiff has suffered damages as a result of the Defendants’ material breach of the

  Subscription Agreement.

           25.           As of April 9, 2021, and pursuant to the Subscription Agreement, Plaintiff is owed

  a total of one hundred twenty thousand one hundred twenty-four and 78/100 ($120,124.78) dollars,

  consisting of the remaining value of the contract, plus interest due on all amounts past due at a rate

  of 18% compounded monthly which has accrued since July 26, 2019.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum of one hundred twenty thousand one

  hundred twenty four and 78/100 ($120,124.78) dollars, against the Defendants, ATLANTA

  HEALTH MEDSPA, LLC, MARK SENTELL, and PHILLIP WOFFORD, jointly and severally,

  together with post-judgment interest, attorneys’ fees, and costs, as well as any additional relief this

  Honorable Court deems necessary, reasonable, equitable, just, and/or proper.

                                    COUNT II – BREACH OF GUARANTY

           26.           Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through eighteen (18) as if set forth at length herein.

           27.           This is an action against Sentell and Wofford for breach of the Guaranty.




  4814-5902-8708.1   6
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 7 of 13




            28.          Sentell has guaranteed the performance of Atlanta Health’s obligations under the

  Subscription Agreement.

            29.          Wofford has guaranteed the performance of Atlanta Health’s obligations under the

  Subscription Agreement.

            30.          As a result of the Defendants’ breaches and defaults under the Subscription

  Agreement, Wofford and Sentell are obligated to pay all amounts due and owing Plaintiff under

  the Subscription Agreement.

            31.          Plaintiff has demanded that Sentell and Wofford pay to Plaintiff the amounts due

  and owing under the Subscription Agreement; however, Sentell and Wofford have failed to make

  the required payments.

            32.          Sentell has breached the Guaranty by failing and refusing to pay Plaintiff the

  amounts due and owing Plaintiff under the Subscription Agreement.

            33.          Wofford has breached the Guaranty by failing and refusing to pay Plaintiff the

  amounts due and owing Plaintiff under the Subscription Agreement.

            34.          Plaintiff has suffered damages as a result of Wofford’s and Sentell’s breach of the

  Guaranty.

            WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum one hundred twenty thousand one

  hundred twenty-four and 78/100 ($120,124.78) dollars, against Defendants, MARK SENTELL

  and PHILLIP WOFFORD, together with post-judgment interest, attorneys’ fees, and costs, as well

  as any additional relief this Honorable Court deems necessary, reasonable, equitable, just, and/or

  proper.

                                     COUNT III – UNJUST ENRICHMENT



  4814-5902-8708.1   7
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 8 of 13




           35.           Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through eighteen (18) as if set forth at length herein.

           36.           This is an action against the Defendants, jointly and severally, for unjust

  enrichment.

           37.           Plaintiff conferred to the appreciation of the Defendants certain benefits in the form

  of highly advanced, sophisticated, and costly cosmetic medical equipment, devices, and supplies.

           38.           The Defendants accepted and retained said benefits under circumstances which

  make it inequitable for them to have retained same without paying the value of the benefits

  received.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment against the Defendants, ATLANTA HEALTH MEDSPA,LLC,

  PHILLIP WOFFORD, and MARK SENTELL, jointly and severally, for damages, prejudgment

  interest, attorneys’ fees and costs, as well as any additional relief this Honorable Court deems

  necessary, reasonable, equitable, just, and/or proper.

                                         COUNT IV – OPEN ACCOUNT

           39.           Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through eighteen (18) as if set forth at length herein.

           40.           This is an action against the Defendants, jointly and severally, for open account.

           41.           At the time of filing this action, the Defendants owe Plaintiff an open account with

  a past due amount of Seventy three thousand three hundred thirty one and 31/100 dollars

  ($73,331.31) since July 26, 2019. Pursuant to the terms of the Subscription Agreement, Plaintiff

  owes a total of one hundred twenty thousand one hundred twenty-four and 78/100 ($120,124.78)




  4814-5902-8708.1   8
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 9 of 13




  dollars, consisting of the remaining value of the contract, plus interest due on all amounts past due

  at a rate of 18% compounded monthly which has accrued since July 26, 2019.

           42.           A true and correct copy of Plaintiff’s Statement evidencing the outstanding and

  open account is attached hereto as Exhibit “C” and is incorporated into, adopted, and made a part

  hereof through this reference.

           43.           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests

  and hereby demands judgment for liquidated damages in the sum of of one hundred twenty

  thousand one hundred twenty-four and 78/100 ($120,124.78) dollars against the Defendants,

  ATLANTA HEALTH MEDSPA, LLC, MARK SENTELL, and PHILLIP WOFFORD, jointly

  and severally, together with post-judgment interest, attorneys’ fees, and costs, as well as any

  additional relief this Honorable Court deems necessary, reasonable, equitable, just, and/or proper.

                                        COUNT V – ACCOUNT STATED

           44.           Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through eighteen (18) as if set forth at length herein.

           45.           This is an action against the Defendants, jointly and severally, for account stated.

           46.           Before the institution of this action, Plaintiff and the Defendants had business

  transactions between them whereby they agreed to the resulting balance as demonstrated by the

  Defendants’ signatures and execution of the Subscription Agreement and Plaintiff’s furnishing and

  tender of the medical goods listed therein. True and correct copies of the Plaintiff’s Invoices

  evidencing the agreed upon balance are attached hereto as Composite Exhibit “D” and are

  incorporated into, adopted, and made a part hereof through this reference.

           47.           The Defendants agreed and consented to the monthly installments of the Aggregate

  Amounts listed in the Subscription Agreement by accepting the goods provided by Plaintiff and



  4814-5902-8708.1   9
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 10 of 13




  paying a portion of the amounts due and owing Plaintiff from the execution of the Subscription

  Agreement until July 26, 2019.

           48.        The Defendants never objected to the amounts due and owing Plaintiff and thereby

  agreed to the resulting balance of same.

           49.        The Defendants have not paid the balance due after a reasonable time and have

  refused to pay, even though Plaintiff has made demand for payment upon the Defendants.

           50.        The Defendants remain liable to compensate Plaintiff the outstanding balance of of

  one hundred twenty thousand one hundred twenty-four and 78/100 ($120,124.78) dollars,

  consisting of the remaining value of the contract, plus interest due on all amounts past due at a rate

  of 18% compounded monthly which has accrued since July 26, 2019.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for liquidated damages in the sum of of one hundred twenty thousand

  one hundred twenty-four and 78/100 ($120,124.78) dollars against the Defendants, ATLANTA

  HEALTH MEDSPA, LLC, MARK SENTELL, and PHILLIP WOFFORD, jointly and severally,

  together with post-judgment interest, attorneys’ fees, and costs, as well as any additional relief this

  Honorable Court deems necessary, reasonable, equitable, just, and/or proper.

                                         COUNT VI – REPLEVIN

           51.        Plaintiff hereby realleges, restates, reasserts, and incorporates the allegations

  contained in paragraphs one (1) through eighteen (18) as if set forth at length herein.

           52.        To the extent this Honorable Court denies any and/or all of the Plaintiff’s prior

  claims and causes of action, this is an action against the Defendants for replevin.

           53.        Upon best information and belief, the Defendants are in possession of the medical

  equipment, devices, and supplies (“Goods”) delivered pursuant to the Subscription Agreement.



  4814-5902-8708.1   10
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 11 of 13




           54.        Plaintiff is entitled to possession of the Goods pursuant to Section 15 of the

  Subscription Agreement.

           55.        The Goods are being wrongfully detained and withheld by the Defendants.

           56.        The Goods have not been taken for a tax, assessment, or fine pursuant to the law.

           57.        The Goods have not been taken under an execution or attachment against the

  property of Plaintiff for a tax, assessment, or fine pursuant to the law.

           58.        Plaintiff has demanded the return of the Goods and the Defendants have failed and

  refused to return same.

           WHEREFORE, the Plaintiff, VENUS CONCEPT USA INC., respectfully requests and

  hereby demands judgment for possession of the Goods from the Defendants, ATLANTA

  HEALTH MEDSPA, LLC, MARK SENTELL and PHILLIP WOFFORD, and damages together

  with attorneys’ fees, costs, and any additional relief this Honorable Court deems necessary,

  reasonable, equitable, just, and/or proper.



                                  [SIGNATURE ON FOLLOWING PAGE]




  4814-5902-8708.1   11
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 12 of 13




  DATED: April 13, 2021                Respectfully submitted,

                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                                       Attorneys for Plaintiff
                                       110 SE 6th Street, Suite 2600
                                       Fort Lauderdale, Florida 33301
                                       Telephone: 954.728.1280
                                       Facsimile: 954.728.1282
                                       david.hawthorne@lewisbrisbois.com
                                       melissa.vanhuss@lewisbrisbois.com
                                       ftlemaildesig@lewisbrisbois.com

                                   BY:/s/ David M. Hawthorne
                                      David M. Hawthorne
                                      FBN 935174




  4814-5902-8708.1   12
Case 1:21-cv-21417-FAM Document 1 Entered on FLSD Docket 04/13/2021 Page 13 of 13




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 13, 2021, the foregoing document was

  electronically filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached service list in the manner specified, either via transmission of notices of electronic

  filing generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronically notices of filing.

                                        /s/ David M. Hawthorne
                                        DAVID HAWTHORNE, ESQ.
                                        Florida Bar No. 935174


                                           SERVICE LIST

  Andrew Woods
  Akers&Woods, LLC
  2893 Cherokee Street NW
  Kennesaw, Georgia 30144
  andrew@akerswoodslaw.com
  Attorney for Defendant




  4814-5902-8708.1   13
